Case 1:20-cv-21339-AKK Document 40 Entered on FLSD Docket 07/23/2020 Page 1 of 3
  #



                         U N IT ED ST AT ES D IST RICT C O U RT
                         SO U T H ERN D IST R ICT O F FLO R ID A
                                   M IA M I D IV ISIO N


      JONATHAN MULLANE,                                     DocketNo.1:20-CV-21339-AKK

             Plaintif
                                                                FILED BY                 D.C.

  FEDERICO A.M ORENO ,                                               JUL 23 2222
  ALISON W .LEH R,and                                                 ANGELA E.NOBLE
                                                                     cLERKU.9.D$ST.CT.
  BENJAMIN G.GREENBERG,                                              s.D.OF FLA.-MI
                                                                                  AMI
  intheirindividualand oë cialcapacities,

                Defendants.
                                            l

      PLM NTW F'SRENEW ED AND ASSENTED.TO M OTION FOR CM /ECF ACCESS
                        AND FO R LEAVE TO FR E ELECTRO M CALLY


         COMES NOW PlaintiFlonathan M ullane(hereinafter,ttMullane'')in theabove-cap-
  tioned cause,and herebyrespectfullym ovesthisH onorable Courtforan orderdirectingtheClerk

  tograntCM /ECF accesstotheundersignedforthepurposeofsubmittingfilingselectronicallyin
  thismatter.

         In supporthereof,PlaintiFwould show untotheCourtasfollows:

         Rult2C oftheCM /ECF AdministrativeProceduresforthtSouthernDistrictofFlorida
         providesthatpartiesappearingir/seshallnotbegrantedCM /ECF access(dunlessother-

         wiseallowedbycourtorderl.j''
  2.     dtG ood cause''existsfortheallowanceoftheinstantm otion.Interalia,certainilingswhich

         have been electronically scanned and uploaded by the Clerk are erroneous, and are
Case
  > 1:20-cv-21339-AKK Document 40 Entered on FLSD Docket 07/23/2020 Page 2 of 3




                              CERTW ICAT: OF SERW C:
        Theundersignedherebycertisesthatonluly20,2020heservedatruecopyoftheforego-
  ing Gling to each Party herein via electronic correspondence addressed as follows: dex-
  ter.lee@usdoj.gov.
                                                /s/IonathanM ullane
                                                JONATHAN MULLANE




                                            3
Case 1:20-cv-21339-AKK Document 40 Entered on FLSD Docket 07/23/2020 Page 3 of 3


                                  o O
                                    m @) Q@1
                                           )7 g jt
                                  o <       ;a&
                                  k
                                  -n
                                   =      t) (
                                             o7o O o
                                                   œ
                                        O w.
                                           '  >R =
                                        a.' œ N
                                        @)   z-
                                             F
                                  Il D       1        h
                                       ;' t''q a. ' l
                                  1
                                  , n#
                                     /.g
                                       (N)
                                         ln
                                          m' sj
                                  11 t = %.-'.
                                               /
                                               >j
                                               $)
                                  'y      D m         /:
                                          %           j
                                                  /
                                                  /
                                                             o
                                                             &
                                                             LJ
                                          c                  H m
                                                             L) =
                                          œ                  FA =
                                                             X ;<
                                                             & >
                                          >                  tn <
                                                             c FA     *
                                          œ                k x s rZq
                                                           = = -
                                                           o ed x     rn
                                                           CJ E
                                                              <- x ;: m
                       =
                       Ft
                        . p#
                       >.
                        ...
                             @œ                            ;m m EA o ;>
                                                           o     < o
                       h-
                        .eTJ4
                            -.j
                       )ri t- j                              nomJ
                       YT *
                          .   .
                                  M. w .
                       r.
                       tz.r.
                            . m-
                           'K v'
                               As 6
                                  .*'
                                    -.
                                     .'
                                      ; '
                                        .                  w1+d o x X
                                                             '

                            .
                              > Sj
                              A  .                         mgo
                                                           =    .e E
                                                                   co
                                                                    -8x+
                                    c                                      '
                                                                               (1
                                                                                3
                                    m                                          (J1
                                  * >                                          (1)
                                                                               .4*4
                                  % O                                          j**%
                                                                                  .
                                                                               j*..
                                  * œ                                          (D
                                                                                 I
                                  D œ                                          ï:!k
                                                                                  .
                                                                                  I
                                    *                                          .4-4
                                                                               (:)
                                             K                                 fV)




                                 *
                                 Cq
                              ;Q eq
                              ;Q o
                              K m

                        =m
                        R = <
                          x a
                        m
                           Q=
                            Q'X
                           g=
                            .0.%
